Citation Nr: 1145175	
Decision Date: 12/12/11    Archive Date: 12/21/11

DOCKET NO.  07-40 367	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Atlanta, Georgia


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for a heart attack.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Katie K. Molter, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from December 1966 to July 1967.  

This appeal to the Board of Veterans' Appeals (Board) arises from a March 2005 rating decision in which the RO denied entitlement to compensation under 38 U.S.C.A. § 1151 for a heart attack.


FINDING OF FACT

The Veteran suffered an additional disability as a result of an October 2003 VA motor vehicle accident, and the proximate cause of the disability was an event not reasonably foreseeable.


CONCLUSION OF LAW

The criteria for compensation under 38 U.S.C.A. § 1151 for a heart attack have been met.  38 U.S.C.A. §§ 1151, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.361 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Clams Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  However, as the Board is granting the only claim on appeal, for entitlement to compensation pursuant to 38 U.S.C.A. § 1151, the claim is substantiated and there no further VCAA duties in this case.  Wensch v. Principi, 15 Vet. App 362, 367-368 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance). 

II.  Pertinent Laws and Regulations

The law provides that compensation may be paid for a qualifying additional disability not the result of the Veteran's willful misconduct, caused by hospital care, medical or surgical treatment, or examination furnished the Veteran when the proximate cause of the disability was: (A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination; or (B) an event not recently foreseeable.  38 U.S.C.A. § 1151. 

The regulations provide that benefits under 38 U.S.C.A. § 1151(a) for claims received by VA on or after October 1, 1997, as in this case, for additional disability due to hospital care, medical or surgical treatment, examination, require actual causation not the result of continuance or natural progress of a disease or injury for which the care, treatment, or examination was furnished, unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. § 3.361. 

If additional disability is shown to exist, the next consideration is whether the causation requirements for a valid claim have been met.  In order to establish actual causation, the evidence must show that the medical or surgical treatment rendered resulted in the Veteran's additional disability.  See 38 C.F.R. § 3.361(c)(1). 

In addition, the proximate cause of the disability claimed must be the event that directly caused it, as distinguished from a remote contributing cause.  38 C.F.R. § 3.361(d).  It must be shown that the hospital care, medical or surgical treatment, or examination caused the Veteran's additional disability, and that (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider or that (ii) VA furnished the hospital care, medical or surgical treatment, or examination without the Veteran's or, in appropriate cases, the Veteran's representative's, informed consent.  To establish the proximate cause of an additional disability or death, it must be shown that there was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination. Whether the proximate cause of a Veteran's additional disability or death was an event not recently foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  38 C.F.R. § 3.361(d).  

III.  Contentions and Medical Background

The record evidence shows that the Veteran was a patient at the VA medical center (VAMC) in Charleston and Dublin from September 22, 2003, to December 19, 2003.  On October 15, 2003, the Veteran was involved in a motor vehicle accident while being transported to the Charleston VAMC.  

The Veteran contends that the VA failed to timely diagnose and treat his heart disease and that the October 15, 2003; motor vehicle accident exacerbated the Veteran's heart condition and caused a heart attack.

The Veteran had a cardiac catherization performed on September 18, 2003.  He was found to have multivessel coronary artery disease.  His ejection fraction was 60 percent with no regional wall motion abnormalities.  He subsequently underwent a 5-vessel bypass on September 23, 2003.  He had an intraoperative TEE which revealed preserved LV function with no regional wall abnormalities.  The Veteran was transferred to rehabilitation on October 1, 2003.  Subsequently, on October 15, 2003, the Veteran was involved in a motor vehicle accident while being transported by the VA.  

A pre-bypass ECG performed on September 10, 2003, revealed a sinus bradychardia with a rate of 58 with normal intervals with mild artifact appreciated in the inferior lead; however there were no significant ST or T wave changes.  An ECG post-bypass performed on October 1, 2003, revealed a sinus rhythm with a first degree AV block with ST-segment depression and T-wave inversions noted in the anterior and lateral leads.  On November 13, 2003, an ECG was performed (which was the first ECG performed AFTER the Veteran was involved in the motor vehicle accident).  This ECG revealed a normal sinus rhythm.  The ST segment and T-waves in the anterior and lateral leads were normalized.  However, new ECG changes were noted in the inferior leads with T-wave inversions.  Q waves were also noted inferiorly.  

An October 15, 2003, VA treatment note indicates that the Veteran reported being in a motor vehicle accident and being in pain.  

A November 18, 2003, stress test revealed a combined fixed and reversible inferior/inferolateral perfusion defect.  There was hypocontractilty in the inferolateral wall with ejection fraction of 51 percent. 

A December 9, 2003, Resident Admit note shows that the Veteran reported that last Wednesday the Veteran had an episode of left sticking elbow pain that began on the lateral aspect of his left arm and migrated to the medial side, lasted two minutes until he took a SLNGT.  No associated N, V, Diaphoresis, or SOB.  This was the same pain he had prior to his CABG in September.  The Veteran also denies any palpitations, PND, orthopnea or DOE.  The Veteran was transferred to the ICU for overnight monitoring and rules out by enzymes.  EKG done revealed Q's in inf leads.  He denies having any chest pain or pressure prior to this but has had pain in his neck and left shoulder after he was involved in a motor vehicle accident in October.  

On December 10, 2003, a cardiac catherization was performed and attempts were made to percutaneously revascularize the chronically occluded right PL branch.  

A December 2009 VA examiner opined that the Veteran's heart condition was less likely as not (less than 50/50 probability) worsened as a result of the October 15, 2003, motor vehicle accident.  The VA examiner indicated that there is no evidence of worsening of the Veteran's heart disease in the immediate days to weeks after the accident.  It was no until approximately six weeks after the motor vehicle accident that the Veteran complained of pain similar to the pain he had prior to his CABG.  She stated that if he had a myocardial infarction (MI) in the first 12 to 24 hours after the accident, it could be presumed that the stress of the accident resulted in the MI-but there is no objective evidence of this.  The examiner noted that the Veteran did have a new stenosis on his cardiac catherization in December but that this cannot be pathophysiologically be attributed to the accident.  

A May 2011 private opinion from Dr. C.A. indicated that in review of the serial ECG's and time course of the dynamic ECG changes noted, it is at least as likely as not that the underlying ischemic mediated process was present which was also contributing to the Veteran's left arm pain which by records abated post revascularization.  There was an interval myocardial infarction that occurred between the time of his bypass and the time of his stress test which raises the concern that the Veteran's heart attack occurred around the time of the motor vehicle accident.  

In September 2011 the VA sought an independent medical expert opinion in order to seek clarification and opinion as to this complicated medical matter.  In September 2011 the VA received the requested medical expert opinion.  The doctor indicated that he had reviewed the medical record and the question at hand in its entirety.  The examiner conclude that, by the Veteran's symptoms, EKG changes and November stress test, it is clear that the Veteran had a new inferior myocardial infarction between discharge from his coronary artery bypass and next available EKG on November 13th.  The symptoms of shoulder or neck pain (although possible related to the motor vehicle accident) could also have been due to myocardial ischemia.  The absence of an EKG at the time of the post motor vehicle accident evaluation equates to a lack of care which would be expected of a reasonable health care provider.  It is therefore at least as likely as not that the myocardial infarction of the right posterolateral branch was related to the motor vehicle accident.  





IV.  Analysis

After careful consideration of all of the record evidence and after resolving all reasonable doubt in favor of the Veteran, the Board finds that the Veteran is entitled to compensation under 38 U.S.C.A. § 1151 for a heart attack.  

The medical evidence shows that the Veteran sustained an additional disability-a heart attack and a worsening of his heart condition.  The next inquiry then is whether VA's medical treatment was the proximate cause of the Veteran's additional disability.  It must be shown that the hospital care, medical or surgical treatment, or examination caused the Veteran's additional disability, and that (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider.  

There are three medical opinions of record which address whether VA failed to exercise the degree of care that would be expected of a reasonable health care provider, therefore proximately causing the Veteran's additional disability.  

Weighing against the Veteran's claim is the opinion of the December 2009 VA examiner who opined that the Veteran's heart condition was less likely as not (less than 50/50 probability) worsened as a result of the October 15, 2003, motor vehicle accident.  

The VA examiner indicated that there is no evidence of worsening of the Veteran's heart disease in the immediate days to weeks after the accident.  It was not until approximately six weeks after the motor vehicle accident that the Veteran complained of pain similar to the pain he had prior to his CABG.  She stated that if he had a myocardial infarction (MI) in the first 12 to 24 hours after the accident, it could be presumed that the stress of the accident resulted in the MI-but there is no objective evidence of this.  The examiner noted that the Veteran did have a new stenosis on his cardiac catherization in December but that this cannot be pathophysiologically be attributed to the accident.  The Board finds this opinion to be of diminished probative value because the examiner stated that there was no objective evidence of an MI in the first 12-24 hours after the accident, however, this is part of the Veteran's contention-he was not properly evaluated for an MI following the motor vehicle accident.  Therefore the fact that the examiner concludes that there is no objective evidence (presumably an EKG) of a worsening of the Veteran's heart disease immediately after the accident as a basis for her finding that the Veteran's heart was less likely as not worsened as a result of the motor vehicle accident does not address the issue of whether the VA failed to timely and properly diagnose.  Additionally, the opinion does not take into the account the Veteran's post motor vehicle complaints of neck and shoulder pain, which could be viewed as objective evidence of an MI.  

In contrast are the May and September 2011 medical opinions of record.  The May 2011 private opinion indicated that it is at least as likely as not that the underlying ischemic mediated process was present which was also contributing to the Veteran's left arm pain which by records abated post revascularization.  The doctor also stated that the medical evidence raises the concern that the Veteran's heart attack occurred around the time of the motor vehicle accident.  The Board notes that the U. S. Court of Appeals for Veterans Claims (Court) has held that medical opinions expressed in speculative language do not provide the degree of certainty required for medical nexus evidence.  See Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992); Bostain v. West, 11 Vet. App. 124, 127-28 (1998)(quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993)).  Therefore, the statement of the May 2011 private doctor has little, if any, probative value. 

Also in support of the Veteran's claim is the September 2011 IME opinion.  The Board finds this opinion to be of the most probative value as the medical expert reviewed the Veteran's medical records in their entirety and provided rationale for his medical opinion which included discussion of all of the salient facts and the Veteran's contentions.  The medical expert concluded that, by the Veteran's symptoms, EKG changes and November stress test, it is clear that the Veteran had a new inferior myocardial infarction between discharge from his coronary artery bypass and next available EKG on November 13th.  The symptoms of shoulder or neck pain (although possible related to the motor vehicle accident) could also have been due to myocardial ischemia.  The absence of an EKG at the time of the post motor vehicle accident evaluation equates to a lack of care which would be expected of a reasonable health care provider.  It is therefore at least as likely as not that the myocardial infarction of the right posterolateral branch was related to the motor vehicle accident.  

Thus, viewing all of the evidence objectively and affording all reasonable doubt to the Veteran, the evidence shows that VA failed to timely diagnose and treat the Veteran's heart disease and the October 15, 2003, motor vehicle accident exacerbated the Veteran's heart condition and caused a heart attack entitling the Veteran to compensation under 38 U.S.C.A. § 1151.  



ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151 for a heart attack is granted.  




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


